I vote for an affirmance of the order, upon the ground that, independently of the charter of Greater New York, the complaint and proceedings in this action were sufficient to justify the court below in granting the order appealed from. But, as the questions certified, if decided in favor of the appellant, would not authorize a reversal of the order, I think they are in effect mere abstract questions which this court should decline to answer. (Grannan v. Westchester Racing Assn., 153 N.Y. 449;Baxter v. McDonnell, 154 N.Y. 432; Hearst v. Shea,156 N.Y. 169; Schenck v. Barnes, 156 N.Y. 316; Coatsworth v.Lehigh Valley R. Co., 156 N.Y. 451.) *Page 447